DETAILED ACTION
This office action is response to 11/19/2021. Claims 1-2 and 4-20 are amended. Claim 3 cancelled. Claims 1-2 and 4-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 8-9 in Remarks, filed 11/19/2021, with respect to claims 1-2 and 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talis (US 2009/0040036 A1)  in view of Rao (US 2012/0050021 A1), have been fully considered and are persuasive.  Applicant also filed eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-8 and 10-16 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16 and 18, the prior art of record, specifically Talis (US 2009/0040036 A1)  teaches a vehicle alarm system of the type useful for alerting occupants when a person is left unattended in a vehicle, the system comprising: at least one switch disposed proximate to a seat within the vehicle, the at least one switch electrically coupled to a power source; a visual alerting device, rotatable between a stowed position and an activated position, the visual alerting device electrically coupled to the power source and the at least one switch; contact information for at least one responsible adult disposed proximate to the seat; and wherein, when the at least one switch remains in a closed position for a pre-determined period of time after a vehicle 
Prior art of record, Rao (US 2012/0050021 A1) teaches a method for alerting a responsible party to a possibility of an object or person being present in a passenger cabin of a vehicle comprising: detecting a first opening of a rear passenger door of the vehicle; monitoring a vehicle system to detect a drive-cycle end; and generating an alert for responsible party when drive-cycle end is detected (paragraph 12, motion processor that used in an occupant detection system, para 028-029, Motion processor 32 receives electrical signals and determine whether any detected vibration is caused by a human being in any of seating positions, Sound processor 46 receives signals output by the one or more microphones 22 and determine whether any detected sound is caused by a human or animal occupant in the passenger compartment).
However, the prior arts of record fail to teach, make obvious, or suggest, a device, comprising: audio sensor detect adult voice and child voice as different from one another in a passenger compartment of a vehicle; processes the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the child’s 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2 and 4-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MIRZA F ALAM/Primary Examiner, Art Unit 2689